Filed Pursuant to Rule 497(c) 1933 Act File No. 333-117063 1940 Act File No. 811-21597 PRIMECAP ODYSSEY FUNDS On behalf of PRIMECAP Odyssey Funds (the “Trust”) and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in a supplement, dated June 18, 2012, to the Prospectus for the PRIMECAP Odyssey Funds, which was filed pursuant to Rule 497(c) on June18, 2012.The purpose of this filing is to submit the 497(e) filing dated June 18, 2012 and effective July 1, 2012 in XBRL for the PRIMECAP Odyssey Stock, PRIMECAP Odyssey Growth, and PRIMECAP Odyssey Aggressive Growth Funds. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
